Exhibit 99.1 EMPLOYMENT AGREEMENT This EMPLOYMENT AGREEMENT (the “ Agreement ”) entered into effective the 1 st day of January 2014 (the “ Effective Date ”), is by, between, and among PSM Holdings, Inc., a corporation formed under the laws of the State of Nevada (the “ Employer ”), and Jeffrey R. Smith (the “ Employee ”). RECITALS: WHEREAS, the Employer desires to engage the services of the Employee as Chairman of the Board and Executive Vice-President, and President and Chief Executive Officer of Employers wholly-owned subsidiary Prime Source Mortgage, Inc., and the Employee is willing to render such services to the Employer in consideration of the terms and conditions agreed to by the parties; and WHEREAS, the Board of Directors of the Employer (the “ Board ”) has approved the employment of the Employee on the terms and conditions set forth in this Agreement; NOW THEREFORE, in consideration of the mutual covenants and promises contained herein, and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged by the parties hereto, the Employer agrees to employ the Employee, and the Employee agrees to perform services for the Employer as an employee, upon the terms and conditions set forth herein. 1. TERM . The initial term of this Agreement shall commence on the Effective Date and shall be for a period of one (1) year (the “ Initial Term ”), unless it is terminated earlier as provided herein. The terms of this Agreement shall be binding upon the parties hereto from the Effective Date throughout the Employment Term. The restrictive covenants in Section 4(c) and in Section 9 hereof shall survive the termination of this Agreement. 2. TITLE AND DUTIES. The Employee shall be employed as Chairman and Executive Vice President of Employer and as President and Chief Executive Officer of PSMI. The Employee shall perform such services consistent with his position as might be assigned to him from time to time by the Board and are consistent with the bylaws of the Employer, including, but not limited to, service for any subsidiary, partnership, limited liability company, joint venture, trust or other enterprise or entity controlled by the Employer. The Employee shall have such responsibilities and authority as is commensurate with such office and as may be prescribed by the Board and bylaws of the Employer. The Board shall have the right to review and change the duties, responsibilities, and functions of Employee from time to time as it may deem necessary or appropriate; provided, however, that such duties, responsibilities, and functions remain consistent with the Employees status as a senior executive officer of the Employer. It is expected that Employee will devote half his time to duties associated with Employer including investor relations and public communications concerning Employer and half of his time to matters devoted to operational initiatives at PSMI. 3. LOCATION. The Employee’s place of employment shall be his current office in Oklahoma City, OK, or at such other location as mutually agreed between the Employer and the Employee. 4. EXTENT OF SERVICES. a. Duty to Perform Services. The Employee agrees not to engage in any material business activities during the term of this Agreement except those that are for the benefit of the Employer and its subsidiaries, and to devote not less than substantially all of his entire business time, attention, skill, and effort to the performance of his duties under this Agreement for the Employer and any corporation controlled by the Employer now or during the term of this Agreement. Notwithstanding the foregoing, the Employee may engage in charitable, professional and civic activities that do not impair the performance of his duties to the Employer, as the same may be changed from time to time. In addition, Employee may serve on the board of directors of up to two companies not engaged in business which may reasonably compete with the business of the Employer, provided that Employee shall not be required to render any material services with respect to the operations or affairs of any such company. Nothing contained herein shall prevent the Employee from managing his own personal investments and affairs, including, but not limited to, investing his assets in the securities of publicly traded companies; provided, however, that the Employee’s activities do not constitute a conflict of interest, violate securities laws, or otherwise interfere with the performance of his duties and responsibilities as described herein. The Employee agrees to adhere to the Employer’s published policies and procedures, or code of conduct, as each is adopted from time to time, affecting directors, officers, employees, and agents and shall use his best efforts to promote the Employer’s interest, reputation, business and welfare. b. Corporate Opportunities. The Employee agrees that he will not take personal advantage of any the Employer business opportunities that arise during his employment with the Employer and that might be of benefit to the Employer. All material facts regarding such opportunities shall be promptly reported to the Board for consideration by the Employer. c. Non-Disparagement. The Employee agrees that, during the Employment Term and for one year thereafter, he shall not, in any communications with the press or other media or any customer, client or supplier of the Employer, or any of Employer’s affiliates, criticize, ridicule or make any statement which disparages or is derogatory of the Employer, or any of Employer’s respective directors or senior officers. 2 d. Representations Regarding Past Agreements. The Employee hereby represents and warrants to the Employer that the execution, delivery and performance of this Agreement by the Employee does not and will not conflict with, or result in breach or default under, or require the consent of, any other party under any agreement to which the Employee is a party. 5. COMPENSATION AND BENEFITS. a. Base Salary. The Employee’s annual base salary shall be $250,000 commencing January 1, 2014. The base salary shall be payable in equal installments in accordance with the Employer’s standard payroll practices. The Employee’s annual base salary shall be further reviewed no less frequently than annually for increases in the discretion of the Compensation Committee and/or Board, taking into account the compensation level for employees with similar skills and responsibilities at companies comparable to the Employer, the financial condition of the Employer, and the Employee’s value to the Employer relative to other members of the executive management of the Employer; provided, however, that at no time during the term of this Agreement shall the Employee’s base salary be decreased from the base salary then in effect except as part of an general program of salary adjustment by the Employer applicable to all vice presidents and above. In the event the Employer is reasonably unable to pay the base salary for any pay period, the Employer and Employee may agree that the base salary be paid with shares of common stock under an equity compensation plan of Employer effective at the time at a 25% discount to the fair market price of the stock at the end of the pay period. b. Performance Compensation. Employee will be eligible to receive an annual bonus of up to 100% of the then applicable base salary, less applicable withholding taxes, upon achievement of annual performance objectives to be determined in good faith by the Compensation Committee or the Board and the Employee based on an anticipated formal annual incentive plan to be adopted during 2014. 3 c. Other Benefits. During the Employment Term, Employee will be entitled to participate in the employee benefit plans currently and hereafter maintained by the Employer of general applicability to other senior executives of the Employer, including, without limitation, the Employer’s group medical, dental, vision, disability, life insurance, flexible-spending account, 401(k) and other plans. The Employer shall also reimburse the Employee an amount allowable from time to time consistent with reimbursable amounts to other employees participating in Employer’s group health insurance plan. d. Withholding Taxes . The Employer may make any appropriate arrangements to deduct from all benefits provided hereunder any taxes reasonably determined to be required to be withheld by any government or government agency. The Employee shall bear all taxes on benefits provided hereunder to the extent that no taxes are withheld, irrespective of whether withholding is required. e. Vacation. Employee will be entitled to paid vacation of four (4) weeks per year in accordance with the Employer’s vacation policy, with the timing and duration of specific vacations mutually and reasonably agreed to by the parties hereto. f. Reimbursement of Business Expenses. The Employer shall promptly reimburse the Employee for all reasonable travel, entertainment and other expenses incurred or paid by the Employee in connection with, or related to, the performance of his duties, responsibilities or services under this Agreement, upon presentation by the Employee of such supporting information and documentation as the Employer may reasonably request in accordance with company policy and the requirements of the Internal Revenue Code. g. Auto Allowance. The Employer shall provide to Employee an automobile allowance of $700 per month for expenses incurred by Employee in connection with the leasing or acquisition of an automobile and shall reimburse the Employee for the cost to insure the vehicle and for mileage. 4 6. TERMINATION OF EMPLOYMENT. a. Termination Due to Death. The Employee’s employment and this Agreement shall terminate immediately upon his death. If the Employee’s employment is terminated due to his death, his estate or his beneficiaries, as the case may be, shall be entitled to: (i)payment of any unpaid portion of his base salary through the date of such termination; (ii)reimbursement for any outstanding reasonable business expenses he incurred in performing his duties hereunder; (iii)the right to elect continuation coverage of insurance benefits to the extent required by law; (iv)full and immediate vesting of any unexercised stock options or restricted stock grants; (v) any pension survivor benefits that may become due pursuant to any employee benefit plan or program of the Employer; and (vi)payment of any accrued but unpaid benefits, and any other rights, as required by the terms of any employee benefit plan or program of the Employer, this Agreement, or any other agreement between the Employer and the Employee. b. Termination Due to Disability. The Employer may terminate the Employee’s employment at any time if the Employee becomes disabled, upon written notice by the Employer to the Employee. For all purposes under this Agreement, “Disability” shall mean that the Employee, at the time the notice is given, has been unable to perform his duties under this Agreement for a period of not less than ninety (90) days during any 180-day period as a result of the Employee’s incapacity due to physical or mental illness. If the Employee’s employment is terminated due to his disability, he shall be entitled to: (i)payment of any unpaid portion of his base salary through the date of such termination; (ii)reimbursement for any outstanding reasonable business expenses he has incurred in performing his duties hereunder; (iii)the right to elect continuation coverage of insurance benefits to the extent required by law; 5 (iv)full and immediate vesting of any unexercised stock options or restricted stock grants; and (v)payment of any accrued but unpaid benefits, and any other rights, as required by the terms of any employee benefit plan or program of the Employer, this Agreement, or any other agreement between the Employer and the Employee. c. Termination for Cause. The Employer may terminate the Employee’s employment at any time for Cause, provided that it gives written notice of termination to the Employee as set forth below. If the Employee’s employment is terminated for Cause, as defined below, he shall be entitled to: (i) payment of any unpaid portion of his base salary through the date of such termination; (ii)reimbursement for any outstanding reasonable business expenses he incurred in performing his duties hereunder through the date of such termination; (iii)the right to elect continuation coverage of insurance benefits to the extent required by law; and (iv)payment of any accrued but unpaid benefits and any other rights through the date of termination, excluding any severance package benefits, as required by the terms of any employee benefit plan or program of the Employer, this Agreement, or any other agreement between the Employer and the Employee. For purposes of this Agreement, a termination for “Cause” shall mean: (i) the final conviction of Employee of, or Employee’s plea of guilty or nolo contendere to, any felony or a crime involving dishonesty, fraud, or moral turpitude; (ii) the indictment of Employee for any felony or a crime involving dishonesty, fraud, or moral turpitude which, in the reasonable good-faith judgment of the Board, has materially damaged, or could materially damage, the reputation of the Employer or would materially interfere with the performance of services by the Employee; (iii) the willful commission of fraud, nonincidental misappropriation, embezzlement, or other dishonest act by Employee against the Employer; (iv) Employee’s use of illegal drugs or alcohol on the Employer’s premises, Employee’s use of illegal drugs or alcohol having an adverse effect on the performance of the Employee’s duties hereunder, or Employee’s use of illegal drugs or alcohol which, in the reasonable good-faith judgment of the Board, has materially damaged, or could materially damage, the reputation of the Employer; (v) Employee’s willful failure, gross negligence, or gross misconduct in the performance of his duties to the Employer; (vi) Employee’s gross malfeasance in the performance of his duties hereunder; (vii) Employee’s nonfeasance in the performance of his duties hereunder not cured within ten (10) business days after notice of such nonfeasance; (viii) Employee’s failure to follow a written order which is both legal and reasonable; or (ix) Employee’s breach of this Agreement not cured within ten (10) business days after notice of such breach. 6 If the Employer exercises its right to terminate the Employee for Cause, the Employer shall: (1) give the Employee written notice of termination at least ten (10) business days before the date of such termination specifying in detail the conduct constituting such Cause, and (2) deliver to the Employee a copy of a resolution duly adopted by a majority of the entire membership of the Board, excluding interested directors, after reasonable notice to the Employee and an opportunity for the Employee to be heard in person by members of the Board, finding that the Employee has engaged in such conduct. d. Termination Without Cause or Constructive Termination Without Cause. The Employer may terminate the Employee’s employment at any time without Cause, provided that it gives written notice of termination at least ninety (90) days before the date of such termination. If the Employee’s employment is terminated without Cause, or if there is a constructive termination without Cause, as defined below, the Employee shall be entitled to receive from the Employer the following: (i)payment of any unpaid portion of his base salary through the end of the Term or any extension thereof granted prior to such termination; (ii)reimbursement for any outstanding reasonable business expenses he incurred in performing his duties hereunder; (iii)the right to elect continuation coverage of insurance benefits to the extent required by law; (iv)full and immediate vesting of any unexercised stock options or restricted stock grants; (v)payment of any accrued but unpaid benefits, and any other rights, as required by the terms of any employee benefit plan or program of the Employer, this Agreement, or any other agreement between the Employer and the Employee; (vi)payment of amounts equal to any premiums for health insurance continuation coverage under any the Employer health plans that is elected by the Employee or his beneficiaries pursuant to Section 4980B of the Internal Revenue Code, at a time or times mutually agreed to by the parties, but only so long as the Employee is not eligible for coverage under a health plan of another employer (whether or not he elects to receive coverage under that plan); and For purposes of this Agreement, constructive termination without Cause shall mean a termination of the Employee at his own initiative following the occurrence, without the Employee’s prior written consent, of one or more of the following events not on account of Cause: 7 a material reduction in the Employee’s then current base salary; a material diminution in the Employee’s authority, duties, or responsibilities; a material diminution in the budget over which the Employee retains authority; a material change in the geographic location at which the Employee must perform the services hereunder; or Any other action or inaction which constitutes a material breach by the Employer of this Agreement. In the event the Employee is terminated without Cause or there is a constructive termination without Cause, the Employee shall provide the Employer with written notice within ninety (90) days of the event and the Employer shall have thirty (30) days to cure the default. e. Voluntary Termination. If the Employee voluntarily terminates his employment on his own initiative for reasons other than his death, disability, or constructive termination without Cause, he shall be entitled to: (i)payment of any unpaid portion of his base salary through the effective date of such termination; (ii)reimbursement for any outstanding reasonable business expenses he has incurred in performing his duties hereunder; (iii)the right to elect continuation coverage of insurance benefits to the extent required by law; and (iv)payment of any accrued but unpaid benefits, and any other rights, as required by the terms of any employee benefit plan or program of the Employer, this Agreement, or any other agreement between the Employer and the Employee. A voluntary termination under this paragraph shall be effective upon fifteen (15) days’ prior written notice to the Employer unless the parties mutually agree to extend the effective date. 8 7.Mitigation and Offset. If the Employee’s employment is terminated during the term of this Agreement pursuant to the provisions of paragraph 6(d), above, the Employee shall be under no duty or obligation to seek or accept other employment, and no payment or benefits of any kind due him under this Agreement shall be reduced, suspended or in any way offset by any subsequent employment. The obligation of the Employer to make the payments provided for in this Agreement shall not be affected by any circumstance including, by way of example rather than limitation, any set-off, counterclaim, recoupment, defense, or other right that the Employer may assert, or due to any other employment or source of income obtained by the Employee. 8. Entitlement to Other Benefits. Except as expressly provided herein, this Agreement shall not be construed as limiting in any way any rights or benefits the Employee, his spouse, dependents or beneficiaries may have pursuant to any other employee benefits plans or programs. 9. CONFIDENTIALITY, Inventions, and Conflict of Interests Policy. Employee agrees to abide by the terms of the Confidential Information and Invention Assignment Agreement attached hereto as Exhibit A (the “ Confidential Information Agreement
